Citation Nr: 1326734	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  08-19 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include schizoaffective disorder and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral carpal tunnel syndrome.

3.  Entitlement to arthritis in multiple joints, including as due to residuals of a cold injury.

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

5.  Entitlement to service connection for a lumbosacral spine disability.

6.  Entitlement to service connection for hypertension.




REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from November 1978 to November 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which determined that, as new and material evidence had not been received, the Veteran's previously denied claims of service connection for an acquired psychiatric disability, to include schizoaffective disorder and PTSD (which was characterized as dysthymic disorder (also claimed as nervous condition)), bilateral carpal tunnel syndrome (which was characterized as carpal tunnel syndrome (unspecified)), arthritis in multiple joints, including as due to residuals of cold exposure (which was characterized as arthritis, both feet, knees, and elbows (previously claimed as arthritis)), COPD, a lumbosacral spine disability (which was characterized as scoliosis), and for hypertension would not be reopened.  A Travel Board hearing was held at the RO in June 2011 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In December 2011, the Board reopened all of the Veteran's previously denied claims and remanded them to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the RO/AMC issue appropriate notice to the Veteran on alternate sources of evidence in cases where service records are missing.  The RO/AMC also was directed to request additional information from the Veteran concerning his alleged in-service stressors.  This notice subsequently was provided to the Veteran along with a request for additional information concerning his stressors.  The RO/AMC was directed to attempt to obtain the Veteran's complete Social Security Administration (SSA) records.  These records were associated with the Veteran's claims file in December 2011 and in February 2012.  The RO/AMC also was directed to attempt to obtain the Veteran's complete service treatment records and service personnel records and, if these records were unavailable, to notify the Veteran.  After the RO/AMC was informed by the relevant Federal records repository that the Veteran's service treatment records (STRs) and service personnel records (SPRs) were unavailable, the Veteran was notified appropriately.  The RO/AMC finally was directed to schedule the Veteran for appropriate VA examinations to determine the nature and etiology of his alleged cold injury residuals and carpal tunnel syndrome.  These examinations occurred in January 2012.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board noted in its November 2011 decision that the Veteran had alleged for the first time in his June 2011 hearing testimony that his arthritis was a residual of an in-service cold injury.  The Board also noted that the Veteran had perfected a timely appeal on the issue of entitlement to service connection for an acquired psychiatric disability, to include dysthymic disorder, and a separate service connection claim for PTSD had been denied in a March 2011 rating decision.  The Board recharacterized these issues based on relevant case law.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on review of medical evidence), and Bingham v. Principi, 421 F.3d 1346, 1349 (Fed. Cir. 2005) (holding that service connection claim involves all possible theories of entitlement).  Having reviewed the voluminous evidence of record, the Board finds that the issues on appeal are characterized more appropriately as stated on the title page of this decision.

The issues of entitlement to service connection for bilateral carpal tunnel syndrome, arthritis in multiple joints, including as due to residuals of a cold injury, COPD, a lumbosacral spine disability, and for hypertension are addressed in the REMAND portion of the decision below and are REMANDED again to the RO/AMC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran has not been diagnosed as having PTSD based on a corroborated in-service stressor.

2.  The Veteran's current acquired psychiatric disability other than PTSD, including paranoid schizophrenia, dysthymia and schizoaffective disorder, did not manifest in service or within the first post-service year and is not related to active service.


CONCLUSION OF LAW

An acquired psychiatric disability, to include PTSD, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in October 2006, December 2011, and in May 2012, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in all of these notice letters, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As will be explained below in greater detail, the evidence does not support granting service connection for an acquired psychiatric disability, to include schizoaffective disorder and PTSD.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Veterans Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the October 2006 notice letter was issued prior to the currently appealed rating decision issued in June 2007; thus, this notice was timely.  Because the Veteran's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Acting VLJ (AVLJ) noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The AVLJ specifically noted the issues as including entitlement to service connection for an acquired psychiatric disability.  The Veteran was assisted at the hearing by an accredited representative from the Alabama Department of Veterans Affairs.  The representative and the AVLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the AVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The representative specifically asked the Veteran about continuity of the Veteran's psychiatric symptomatology since active service.  The undersigned also explicitly explained to the Veteran that he had a right to seek his own medical opinion regardless of any actions taken by VA.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  The Veteran's representative and the AVLJ asked questions to draw out the evidence which related the Veteran's acquired psychiatric disability to active service, the only element of the claim in question.  Any potential deficiencies were cured with the Board's remand actions in November 2011.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

In October 2006 and in April 2012, the National Personnel Records Center in St. Louis, Missouri (NPRC), notified VA that the Veteran's STRs and SPRs were not located at that facility.  The NPRC advised VA to attempt to obtain these records through the Defense Personnel Information Retrieval System (DPRIS).  In response to a request from the RO for these records, DPRIS informed VA in September 2012 that it had no records for the Veteran.  The NPRC confirmed in October 2012 that the Veteran's records had not been retired to that facility.  The Veteran informed the RO later that same month that he did not have any of his service records.  

In cases where the Veteran's service records are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA must provide an explanation to the Veteran regarding VA's inability to obtain his or her service records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992). The Court also has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  

Having reviewed the record evidence, to include an October 2012 memorandum to the file completed by RO personnel which documents the extensive efforts to attempt to obtain the Veteran's STRs and SPRs, the Board concludes that it is reasonably certain that these records are missing or have been lost and do not exist.  The Board also concludes that it is reasonably certain that further attempts to obtain these records would be futile.

The Veteran also has been provided with VA examinations which addressed the contended causal relationship between the claimed disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection for an Acquired Psychiatric Disability, to include PTSD

The Veteran contends that he incurred an acquired psychiatric disability, to include schizoaffective disorder and PTSD, during active service.  He specifically contends that witnessing a fellow soldier being killed during a live fire exercise and seeing another soldier get run over by a vehicle after she fell out the back of a truck caused or contributed to his PTSD.

Law and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).


Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) inservice incurrence or aggravation of a disease or injury, and (3) a causal relationship, that is, a nexus, between the claimed inservice disease or injury and the current disability.  Holton v. Shinseki, 557 F. 3d 1362, 1366 (Fed. Cir. 2009). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by relaxing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (providing the correct effective date of July 13, 2010 for the revised 38 C.F.R. § 3.304(f)).  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

See 75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (providing the correct effective date of July 13, 2010 for the revised 38 C.F.R. § 3.304(f)).  The revised § 3.304(f) applies to claims of service connection for PTSD that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010.  Because the Veteran's appeal for service connection for PTSD was pending at the Board before July 13, 2010, the Board finds that the revised 38 C.F.R. § 3.304(f) is applicable to the Veteran's claim.  See 38 C.F.R. § 3.304(f) (effective July 13, 2010).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Schizoaffective disorder, schizophrenia and substance-induced psychotic disorder are deemed by VA to come within the meaning of psychosis.  38 C.F.R. § 3.384.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The basic wartime and peacetime service connection entitlement statutes set forth in 38 U.S.C.A. §§ 1110 and 1131 both state that "no compensation shall be paid if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs."  The provisions of 38 C.F.R. § 3.301(d) further state that an injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs.  The controlling precedential authority makes clear that direct service connection may not be granted for a disability that arises from a veteran's abuse of alcohol or drugs.  Allen (William F.) v. Principi, 237, F.3d. 1368 (Fed. Cir. 2001). 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

As STRs and SPRs are missing, VA has a heightened obligation to "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  However, no presumption, either in favor of the claimant or against VA, arises when there are lost or missing STRs.  See Cromer, 19 Vet. App. at 217-18 (Court declined to apply an "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown). 

Factual Background

As noted elsewhere, the Veteran's STRs and SPRs are missing and presumably lost.

The post-service evidence shows that, on VA mental disorders examination in July 1997, the Veteran's complaints included being "nervous all the time," an inability to be in crowds, visual hallucinations, nightmares, depression, and occasional crying spells.  He had worked between his separation from service and 1996 "when he was laid off."  He also "admitted to drinking on and off all these years.  Never been married.  Lived with a lady for 8 years on and off."  Mental status examination of the Veteran showed he appeared "nervous with some depression, non-psychotic, well oriented in all spheres," no speech or thought disorders, and intact judgment and insight.  The VA examiner concluded that the Veteran was competent and "can return to his full employment."  The Veteran's Global Assessment of Functioning (GAF) score was 80, indicating that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors or no more than slight impairment in social, occupational, or school functioning.  The diagnoses included dysthymic disorder.

The Veteran was hospitalized at a VA Medical Center (VAMC) in February and March 1998 after complaining of increased depression and nervousness, suicidal thoughts, and homicidal thoughts "toward [the] mother of his child."  He admitted to drug and alcohol use.  Although he drank heavily "at times," he denied any drinking "lately."  He also admitted to hearing voices but denied visual hallucinations.  The discharge diagnoses included mood disorder, not otherwise specified.

On VA outpatient treatment in June 2003, the Veteran's complaints included "hearing voices after drinking beer occasionally and at night."  He "vehemently denied alcohol drinking problem" although he had a history of driving under the influence (DUI) convictions.  He had lived with his mother "on and off" for 10 years.  Mental status examination of the Veteran showed he was alert, coherent, fully oriented, "angry for not being able to work," no suicidal and homicidal ideations, and no insight and poor judgment "because of his denial of [an] alcohol problem."  The Veteran's GAF score was 50, indicating serious symptoms or any serious impairment in social, occupational, or school functioning.  The diagnoses included alcohol dependence, alcohol-induced psychotic disorder, alcohol-induced mood disorder and personality disorder NOS.

A private psychological evaluation in September 2003 resulted in diagnoses of dysthymic disorder and alcohol dependency.  The relevant medical history included no reference to psychiatric problems in service.  The examiner commented that the Veteran "may be suffering mood problems secondary to alcohol abuse."

In July 2005, no complaints were noted.  The diagnoses included dysthymic disorder.

The Veteran was hospitalized at a VAMC in September 2005 for complaints of depression.  It was noted that he had walked in to the VAMC "in [an] intoxicated state to seek help for his depression."  The Veteran reported that he felt like hurting himself and others.  It was noted that he "was not cooperative for detailed interview."  The Veteran admitted to illegal drug use and consumed alcohol, cocaine, and marijuana the day before his hospitalization.  He denied any current suicidal and homicidal ideation or visual or auditory hallucinations.  The Veteran's prior hospitalization was noted.  Mental status examination of the Veteran showed he was irritable, "looked tired and sleepy," a dysphoric mood, no suicidal or homicidal ideation, no auditory or visual hallucinations, somewhat illogical thought process, and poor judgment and insight.  The Veteran's GAF score was 45, indicating serious symptoms.  The Axis I diagnoses included depression, not otherwise specified.

On VA outpatient treatment in September 2006, no complaints were noted.  The diagnoses included dysthymic disorder.

In March 2007, the Veteran's complaints included "episodic nervousness, anxiety, and insomnia."  He denied a depressed mood and "destructive ideation."  He also denied "any current marijuana or cocaine abuse."  The Veteran's prior hospitalizations were noted.  He lived with a girlfriend of 1 year and attended church.  His income came from Supplemental Security Income (SSI).  The Veteran reported that he drank alcohol "sometimes" but it was "not a problem."  Mental status examination of the Veteran showed he was alert, oriented, a preserved memory, no "destructive ideation," intact thought process and perception, fair insight and judgment, and no abnormal motor movements.  The Veteran's GAF score was 50.  The Axis I diagnoses included anxiety disorder, not otherwise specified.

In January 2008, the Veteran's PTSD screen was positive.  A follow-up assessment of the Veteran's mental health was negative.  The diagnoses included dysthymic disorder.

In September 2008, the Veteran's complaints included "episodic nervousness, anxiety, and insomnia."  He also reported "bad dreams about the Army."  He had been accompanied by his girlfriend of 3 years.  He denied any current marijuana or cocaine abuse.  Mental status examination of the Veteran showed he was "alert but slumped in his chair," a constricted affect, no "destructive ideation," reported auditory hallucinations "and talks to himself," occasional preoccupation, a history of "substance induced psychosis and that seems to have continued."  It was noted that the Veteran had been non-compliant with his treatment plan.  The Veteran's GAF score was 50.  The Axis I diagnoses included anxiety disorder, not otherwise specified, with hallucinations.

In January 2009, the Veteran's complaints included hallucinations at night and during the day and very poor sleep.  It was noted that he was followed for chronic psychosis.  The Veteran denied any drug or alcohol use.  Mental status examination of the Veteran showed a subdued mood, calm behavior, reported poor sleep, thought content focused on illness, coherent thought process, and "ok" memory.  The Veteran's GAF score was unchanged.  The Axis I diagnosis was chronic paranoid schizophrenia.

In May 2009, the Veteran complained of worsened nightmares.  He reported that the "voices [were] less than before."  Mental status examination of the Veteran showed calm behavior, "less good" sleep, thought content focused on illness, coherent thought process, and a good memory.  The Veteran's GAF score was unchanged.  The Axis I diagnosis was paranoid schizophrenia.  

In March 2010, the Veteran reported that "he is doing well, no hallucinations, no alcohol/illicit drug use, good appetite, sleeps well - 6 to 8 hours/night, no nightmares reported."  Mental status examination of the Veteran showed cooperative behavior, normal speech, no delusions, no auditory or visual hallucinations, sequential thought process, no perceptual disturbances, good insight, no suicidal or homicidal ideation, and reported sleep of 6-8 hours a night.  The assessment was paranoid schizophrenia.

In January 2011, the Veteran complained, "  I have been depressed and under a lot of stress - I had to quit my job."  The Veteran "has a long history of anger and stays up all night according to his friend of 10 years who was present in the assessment."  He stated that he "wakes up sweaty and confused."  He also reported that he "hears ghosts and demons and set his car on fire as a result of thinking a demon was there."  He further reported "periods" of panic.  He stated that, although he used to be an alcoholic, he quit drinking 3 years earlier.  He denied any current illegal drug use but reported crack cocaine use prior to 3 years earlier.  The Veteran's girlfriend told him that "he will wake up screaming and hollering."  A friend reported that the Veteran had gone outside his home 1 year earlier "naked and marching up and down the road naked."  The Veteran had moderate depression.  Mental status examination of the Veteran showed full orientation, no acute psychological distress, "indications of mental content symptoms including memory loss and some sort of thought disorder, but there were no noted perceptual disturbances, or gross cognitive confusion," thought and speech within normal limits, and no suicidal or homicidal ideation.  The VA clinician concluded that the Veteran did not meet the criteria for a diagnosis of PTSD on Axis I.  The Veteran's GAF score was 45, indicating serious symptoms.  The Axis I diagnoses included depression with psychotic features.

A review of the Veteran's Social Security Administration (SSA) records shows that his secondary diagnosis included mood or affective disorders.  These records largely consist of duplicate copies of his VA outpatient treatment records and examination reports.

A review of the Veteran's VA Form 21-0781, "Statement In Support Of Claim For Service Connection For Posttraumatic Stress Disorder (PTSD)," date-stamped as received by the RO in January 2012 shows that the Veteran identified 2 alleged in-service stressors.  His first alleged in-service stressor occurred between November 1978 and January 1979 when he witnessed "a buddy step in the line of fire" during a live fire exercise in basic training at Fort Jackson, South Carolina.  His second alleged in-service stressor occurred when he witness a female soldier "fall off the back of a truck" and get run over "by another trailing vehicle" during a deployment at Fort Polk, Louisiana.

In response to a request from the RO for corroboration of the Veteran's alleged in-service stressors, the Joint Services Records Research Center (JSRRC) notified VA in October 2012 that it was able to corroborate that a female soldier assigned to the Veteran's active duty unit in August 1980 "was riding in the back of a vehicle sitting next to the tail gate dozing.  The vehicle hit a bump and caused her to be thrown off the vehicle and possible [sic] hitting a trailer causing a fine line fracture to her pelvis."  The JSRRC also notified VA that there were no records corroborating the Veteran's other alleged in-service stressor.  The JSRRC advised VA to contact the U.S. Army Crime Records Center to determine if the Veteran's stressor concerning a live fire accident involving a fellow soldier could be corroborated.

In response to a request for corroboration of the Veteran's alleged in-service stressor concerning a live fire accident involving a fellow soldier, the U.S. Army Crime Records Center notified VA in January 2013 that it had no records corroborating this alleged incident.

On VA PTSD Disability Benefits Questionnaire (DBQ) in February 2013, the Veteran's complaints included "hearing voice[s] telling him what to do over the past year when not taking his medication, periods of depression with suicidal ideation, and bouts of anxiety."  The VA examiner reviewed the Veteran's claims file.  The Veteran reported being close to his siblings and his son.  He had been living alone for 2-3 years.  His history of hospitalization and mental health treatment was noted.  Although a history of alcohol and drug abuse was noted, the Veteran reported "that he has not used any substances for 5-6 years."  The VA clinician stated that the Veteran's alleged in-service stressors were related to his fear of hostile military or terrorist activity.  Mental status examination of the Veteran showed a depressed mood, anxiety, suspiciousness, reported chronic sleep impairment, disturbances of motivation and mood, suicidal ideation, and persistent delusions or hallucinations.  The VA clinician stated that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-IV criteria.  He also opined that it was less likely than not that the Veteran's acquired psychiatric disability (which was diagnosed as schizoaffective disorder) was related to active service.  This clinician provided the following rationale for his opinions:

The Veteran's historical and current presentation of symptoms are not consistent with a diagnosis of PTSD.  Instead the mix of mood, anxiety, and psychotic symptoms are best accounted for by a diagnosis of schizoaffective disorder with substance abuse as a contributing factor.  In addition, the Veteran's symptoms and level of impairment are in excess of what would be expected given the stressors [that] he reports experiencing during his time in the military service.

The Veteran's GAF score was 45.  The Axis I diagnoses included schizoaffective disorder.

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for an acquired psychiatric disability, to include schizoaffective disorder and PTSD.  The Veteran contends that he incurred an acquired psychiatric disability, to include schizoaffective disorder and PTSD, during active service.  

The Veteran specifically contends that his alleged in-service stressors caused or contributed to his PTSD.  However, he vaguely references the onset of his current symptomatology.  In a VA Form 9 filing received in June 2008, the Veteran reported that his commanding officer caused him undue stress and feelings of nervousness.  He has not directly alleged in service treatment for psychiatric problems.

The record evidence does not support the Veteran's assertions regarding an etiological link between his current acquired psychiatric disability (diagnosed as schizoaffective disorder) and active service.  Nor does the evidence support a finding that he experiences current disability due to PTSD based on a corroborated in-service stressor.  The Board acknowledges that SSA has found the Veteran to be disabled due to mood or affective disorders but notes that VA is not bound by any determination of SSA.  

With respect to the Veteran's assertions regarding his claimed PTSD, the Board notes initially that the JSRRC was able to corroborate one of the Veteran's alleged in-service stressors (witnessing an injury to a fellow soldier after she fell off the back of a truck and was run over by a trailing vehicle).  The February 2013 VA clinician also concluded that both of the Veteran's alleged in-service stressors were related to the fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f) (effective July 13, 2010).  The Board observes in this regard that the Federal Circuit recently held that § 3.304(f) does not apply to any alleged in-service stressor involving a Veteran's fellow service members (as in this case).  See Hall v. Shinseki, No. 2012-7115, slip op. at 6 (Fed. Cir. June 7, 2013) (finding § 3.304(f)(3) applicable "only if a Veteran's claimed in-service PTSD stressor relates to an event or circumstance that a Veteran experienced, witnessed, or was confronted with and that was perpetrated by a member of an enemy military or by a terrorist.")  Thus, the Board finds that the February 2013 VA examiner's determination that both of the Veteran's alleged in-service stressors were related to the fear of hostile military or terrorist activity is not probative in light of the fact that neither of these incidents involved enemy military or terrorist activity.

Although there is a corroborated in-service stressor, the record evidence does not indicate that the Veteran has been diagnosed as having PTSD based on such stressor.  It again is unfortunate that the Veteran's STRs are missing and presumably lost.  The Board acknowledges that, on VA outpatient treatment in January 2008, the Veteran's PTSD screen was positive.  A follow-up assessment of the Veteran's mental health conducted at that outpatient treatment visit was negative, however, and the Veteran only was diagnosed as having dysthymic disorder.  There was no diagnosis of PTSD rendered following that outpatient treatment visit.  A different VA clinician subsequently found in January 2011 that the Veteran did not meet the criteria for an Axis I diagnosis of PTSD.  A third VA clinician specifically found in February 2013 that the Veteran did not meet the diagnostic criteria for PTSD under the DSM-IV because his "historical and current presentation of symptoms are not consistent with a diagnosis of PTSD."  

Overall, the Board finds that the probative value of the positive PTSD screen is greatly outweighed by the more extensive VA psychiatric evaluations which found no PTSD disability.  

Here, the Veteran has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates that he has been diagnosed as having PTSD based on a corroborated in-service stressor.  In general, the Veteran is not deemed competent to self-diagnose himself with PTSD according to DSM-IV criteria as the subject matter is beyond his competence.  In any event, the probative value of the Veteran's own self-diagnosis is greatly outweighed by the opinions of the VA examiners who have greater training and expertise than the Veteran in diagnosing PTSD according to the DSM-IV criteria.

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced PTSD at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the credible evidence establishes that the Veteran has not manifested PTSD at any time during the pendency of this appeal.  In summary, the Board finds that service connection for PTSD is not warranted.

The Veteran also is not entitled to service connection for an acquired psychiatric disability other than PTSD, to include schizoaffective disorder, dysthymia and schizophrenia.  The Veteran has contended that he incurred his current acquired psychiatric disability during active service, but his descriptions of inservice symptomatology, inservice treatment and continuity of symptomatology since service is extremely vague and nonspecific.

Overall, the Board finds that the totality of the evidence of record does not support the Veteran's assertions regarding an etiological link between any current acquired psychiatric disability (other than PTSD) and active service.  Rather, this record shows instead that, although the Veteran has been treated frequently as an outpatient and hospitalized for an acquired psychiatric disability since his service separation, his current acquired psychiatric disability (other than PTSD).  

The Board again notes that it is unfortunate that the Veteran's STRs are missing and presumably lost.  However, the Veteran has not alleged any specific psychiatric treatment in service.  The post-service evidence shows that, following his service separation in November 1981, the Veteran first was treated for an acquired psychiatric disability in July 1997, or almost 16 years later, when his symptoms were found to be transient (at best) and he was diagnosed as having dysthymic disorder.  This evidence of a prolonged period without psychiatric complaint and the amount of time that elapsed since military service tends to weigh against a finding of service-connected origin.  See generally Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The remaining evidence demonstrates that, although the Veteran has complained of and been diagnosed as having a variety of acquired psychiatric disabilities, and although his GAF scores demonstrated the presence of serious symptoms, his current acquired psychiatric disability is not related to active service.  The February 2013 VA clinician opined that the Veteran's current acquired psychiatric disability (which he diagnosed as schizoaffective disorder) was less likely than not related to active service because his "symptoms and level of impairment are in excess of what would be expected given the stressors [that] he reports experiencing during his time in the military service."  A private examiner in September 2003 attributed to the Veteran's mood disorder to alcohol use.


On the other hand, the Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates that any current acquired psychiatric disability other than PTSD, to include schizoaffective disorder, is attributable to active service.  Similar to above, the Board finds that the Veteran is generally not deemed competent to self-diagnosis his current psychiatric disorders or to render an opinion as to etiology.  The Veteran has not alleged that his theory results from the opinion of any examiner which he has reiterated to VA.  To the extent that his self-diagnosis and opinion of etiology holds any probative weight, the probative value of the Veteran's statements are greatly outweighed by the opinions of the VA examiners who have greater training and expertise than the Veteran in diagnosing and determining the etiology of a mental disorder.

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran appears to assert that his symptoms of an acquired psychiatric disability, to include schizoaffective disorder and PTSD, have been continuous since service.  He relates symptoms of nightmares, difficulty sleeping and flashbacks to service events.  

However, the Veteran's allegations of continuity of symptomatology are not deemed credible.  The post-service medical evidence does not reflect complaints or treatment related to an acquired psychiatric disability until approximately 16 years after service discharge despite the fact that he sought treatment for a myriad of medical complaints during this time period.  Thus, the Veteran's allegations are not consistent with the documentary evidence of record.

Additionally, the Veteran's initial psychiatric evaluations in the late 1990's focused exclusively on nonservice-connected stressors reported by the Veteran himself.  There were no reports of military-related events as the cause of his problem.  Overall, the initial history provided by the Veteran to examiners in the late 1990's tends to weigh against a finding of inservice onset or an inservice etiology for his psychiatric problems.  See generally Lilly's An Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245- 46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  See generally Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).

Furthermore, the Veteran's allegations of inservice onset and continuity of symptomatology have been considered by the February 2013 VA examiner, who found that the Veteran's presentation of symptoms is not consistent with a responsible inservice stressor.  Additionally, a private examiner in September 2003 attributed to the Veteran's mood disorder to alcohol use.  These assessments by medical professionals are not consistent with the Veteran's theory of service connection.

Taking all of these factors into account, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of an acquired psychiatric disability after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than the absence of complaints or treatment for years after service and his previous statements made for treatment purposes.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

In sum, the Board finds that the Veteran's current acquired psychiatric disability other than PTSD, including paranoid schizophrenia, dysthymia and schizoaffective disorder, did not manifest in service or within the first post-service year and is not related to active service.  As such, service connection is not warranted.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  Notably, the Veteran's diagnosed personality disorder is not subject to service connection.  38 C.F.R. § 3.303(c).  Additionally, to the extent that the Veteran's psychiatric disorders have a primary origin from alcohol abuse, service connection would be precluded by law.  Allen (William F.), 237, F.3d. 1368 (Fed. Cir. 2001).  The claim, therefore, must be denied.


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include schizoaffective disorder and PTSD, is denied.


REMAND

The Veteran contends that he incurred bilateral carpal tunnel syndrome, arthritis in multiple joints, COPD, a lumbosacral spine disability, and hypertension during active service.  He specifically contends that in-service exposure to extreme cold caused him to experience current disability due to arthritis in multiple joints as a residual of an in-service cold injury.  

With respect to the Veteran's service connection claim for bilateral carpal tunnel syndrome, the Board notes that, following its November 2011 remand, the Veteran was examined in January 2012 for this claimed disability.  A review of the Veteran's January 2012 VA wrist conditions Disability Benefits Questionnaire (DBQ) shows that, following a comprehensive physical examination of the Veteran's wrists, the VA examiner opined, " There is an absence of medical records to indicate a fracture in service."  This examiner also opined that the Veteran's records of bilateral carpal tunnel syndrome were dated 10 years after his service separation and concerned only his left wrist and carpal tunnel syndrome.  

Having reviewed the January 2012 VA wrist conditions DBQ, the Board finds that it is inadequate for VA adjudication purposes.  The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  It appears that the January 2012 VA examiner found the absence of service treatment records persuasive support for his negative nexus opinion concerning the contended causal relationship between the Veteran's bilateral carpal tunnel syndrome and active service.  This conclusion violates the Court's caselaw regarding the lack of medical records or treatment for a claimed disability.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  Although, as noted above, the Veteran's service treatment records are missing and presumably lost, he is competent to report that he broke his left wrist during active service (as he testified during his June 2011 Board hearing).  See Board hearing transcript dated June 15, 2011, at pp. 3-4.  It also appears that the January 2012 VA examiner did not consider the Veteran's lay statements in his review of the record.  Because the January 2012 VA wrist conditions DBQ is inadequate for VA purposes, the Board finds that, on remand, the Veteran should be scheduled for another VA examination to determine the nature and etiology of his bilateral carpal tunnel syndrome.  

With respect to the Veteran's service connection claim for arthritis in multiple joints, the Board again notes that the Veteran testified for the first time in June 2011 that he incurred this disability as a residual of an in-service cold injury.  A review of the Veteran's January 2012 VA cold injury residuals DBQ shows that no diagnosis was rendered by the VA examiner.  This examiner also opined that, because there were no service treatment records "indicating frost bite of the bilateral lower extremities" and because the Veteran's treatment records dated between 1991-1998 "give[] no indication that the Veteran had frost bite," it was less likely than not that the Veteran's arthritis in multiple joints was a residual of a cold injury incurred in service.  

The Board finds the January 2012 VA cold injury residuals DBQ inadequate for VA compensation purposes for several reasons.  First, the VA examiner found the absence of service treatment records persuasive support for his negative nexus opinion concerning the contended etiological relationship between the Veteran's arthritis in multiple joints and active service.  This again violates the Court's decisions in Buchanan and Barr.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  Second, this VA examiner limited his opinion to the Veteran's bilateral lower extremities without explanation.  The Veteran has provided competent lay statements and Board hearing testimony that he experiences arthritis in multiple joints, including the feet, knees, and elbows.  It is not clear why the VA examiner limited his opinion to the Veteran's bilateral lower extremities.  Third, this examiner also limited his opinion to a review of records dated between 1991 and 1998 when, in fact, there are voluminous VA and private outpatient treatment records dated before and after this time period currently associated with the Veteran's claims file.  This examiner provided no explanation for why he limited his opinion to a review of treatment records only dated between 1991 and 1998.  Because the January 2012 VA cold injury residuals DBQ is inadequate for VA purposes, the Board finds that, on remand, the Veteran should be scheduled for another VA examination to determine the nature and etiology of his arthritis in multiple joints, including as due to residuals of a cold injury.

With respect to the Veteran's service connection claims for COPD, a lumbosacral spine disability, and for hypertension, the Board notes that there are multiple diagnoses of these disabilities in the Veteran's voluminous VA and private outpatient treatment records associated with the claims file and in Virtual VA.  To date, however, he has not been scheduled for VA examinations to determine the nature and etiology of these claimed disabilities.  The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate examinations to determine the nature and etiology of his COPD, lumbosacral spine disability, and hypertension.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for bilateral carpal tunnel syndrome, arthritis in multiple joints, COPD, a lumbosacral spine disability, or for hypertension since his service separation.  Advise the Veteran not to resubmit any records already provided to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his bilateral carpal tunnel syndrome.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that bilateral carpal tunnel syndrome, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that an in-service left wrist fracture caused or aggravated (permanently worsened) bilateral carpal tunnel syndrome, if diagnosed.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner must explain why.

The examiner is advised that the Veteran contends that he incurred bilateral carpal tunnel syndrome during active service.  The examiner also is advised that the Veteran's service treatment records are missing or lost and the absence of these records is not persuasive evidence that the Veteran did not experience bilateral carpal tunnel syndrome during service.  The examiner finally is advised that the Veteran has reported fracturing his left wrist during service and he is competent to report what happened to him in service.  The examiner is requested to identify whether there is any evidence of a prior wrist fracture, and to comment as to whether there is any medical reason to accept or reject the Veteran's allegations of inservice onset.

3.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his arthritis in multiple joints, including as due to residuals of a cold injury.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify any arthritis or residuals of a cold injury currently experienced by the Veteran.  If arthritis is diagnosed, then the examiner is asked to identify the joint(s) where the Veteran currently experiences arthritis.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that arthritis in multiple joints, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any residuals of an in-service cold injury, if diagnosed, caused or aggravated (permanently worsened) arthritis in multiple joints, if diagnosed.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner must explain why.

The examiner is advised that the Veteran contends that he incurred arthritis in multiple joints during active service, including as residuals of an in-service cold injury.  The examiner also is advised that the Veteran's service treatment records are missing or lost and the absence of these records is not persuasive evidence that the Veteran was not exposed to extreme cold and did not experience residuals of a cold injury during service.  The examiner finally is advised that the Veteran has reported exposure to extreme cold during service and he is competent to report what happened to him in service.  The examiner is requested to comment as to whether there is any medical reason to accept or reject the Veteran's allegations of inservice onset.

4.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his claimed lumbosacral spine disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a currently manifested low back disability, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner must explain why.

The examiner is advised that the Veteran's service treatment records are missing or lost and the absence of these records is not persuasive evidence that the Veteran did not experience low back symptoms or injury during service.  The examiner is requested to comment as to whether there is any medical reason to accept or reject the Veteran's allegations of inservice onset.

5.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his chronic obstructive pulmonary disease (COPD).  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, to include a complete smoking history, if possible.  The examiner is asked to identify any COPD currently experienced by the Veteran.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that COPD, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner must explain why.

The examiner is advised that the Veteran contends that he experienced COPD during active service and he is competent to report what happened to him in service.  The examiner also is advised that the Veteran's service treatment records are missing or lost and the absence of these records is not persuasive evidence that the Veteran did not experience COPD during service.  The examiner is requested to comment as to whether there is any medical reason to accept or reject the Veteran's allegations of inservice onset.

6.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his hypertension.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that hypertension, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner must explain why.

The examiner is advised that the Veteran contends that he experienced hypertension during active service and he is competent to report what happened to him in service.  The examiner also is advised that the Veteran's service treatment records are missing or lost and the absence of these records is not persuasive evidence that the Veteran did not experience hypertension during service.  The examiner is requested to comment as to whether there is any medical reason to accept or reject the Veteran's allegations of inservice onset.

7.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

8.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


